Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 7, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149372(125)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 149372
  v                                                                 COA: 279161
                                                                    Kent CC: 06-003485-FC
  DENNIS LEE TOMASIK,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant for leave to file a
  brief in excess of the page limit restriction is GRANTED. The 82-page brief submitted
  on June 30, 2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 7, 2015
                                                                               Clerk